Name: Council Regulation (EEC) No 2329/91 of 25 July 1991 opening for 1991, as an autonomous measure, a special import quota for high-quality, fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 as well as products falling within CN codes 0206 10 95 and 0206 29 91
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 2. 8 . 91 Official Journal of the European Communities No L 214/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2329/91 of 25 July 1991 opening for 1991 , as an autonomous measure, a special import quota for high-quality, fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 as well as products falling within CN codes 0206 10 95 and 0206 29 91 the market in beef and veal (3), as last amended by Regula ­ tion (EEC) No 3577/90 (4), HAS ADOPTED THIS REGULATION : Article 1 1 . A special tariff quota for high-quality, fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 as well as products falling within CN codes 0206 10 95 and 0206 29 91 is hereby opened for 1991 . The total amount of this contingent shall be 11 430 tonnes expressed in weight of the product. 2. The applicable duty for this contingent shall be fixed at 20 % . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, having regard to the imports of high-quality meat of bovine animals which have taken place hitherto and to the need to export such meat produced in the Community, it is appropriate to open, for 1991 and as an autonomous and exceptional measure, a Community tariff import quota of 1 1 430 tonnes at a 20 % duty of high quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 as well as of products falling within CN codes 0206 10 95 and 0206 29 91 ; whereas the market in the meat of bovine animals in the Community must form the subject of a complete overhaul and a new way of thinking ; Whereas equal and continuous access for all operators concerned in the Community to the said quota and the uninterrupted application of the rate laid down for that quota to all imports of the products concerned in all the Member States until the volume provided for is exhausted should in particular be ensured ; whereas, to this end, a system for utilizing the Community tariff quota, based on the presentation of a certificate of authenticity guaran ­ teeing the type, provenance and origin of the products is required ; Whereas rules for the application of these provisions should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of Article 2 In accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , the rules for the applica ­ tion of this Regulation, and in particular : (a) provisions guaranteeing the type, provenance and origin of the products ; (b) provisions relating to the recognition of the document enabling the guarantees provided for in (a) to be ascer ­ tained, shall be determined. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No C 46, 22. 2. 1991 , p. 9 . (2) Opinion delivered on 12 July 1991 (not yet published in the Official Journal). (J) OJ No L 148, 28. 6 . 1968 , p. 24. (4) OJ No L 353, 17. 12. 1990, p. 23 . No L 214/2 Official Journal of the European Communities 2. 8 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1991 . For the Council The President P. DANKERT